                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS



JESSIE ACEVEDO,

           Plaintiff,
                                          No. 16-CV-11977-DLC
v.

JOHNSON & JOHNSON, and JANSSEN
RESEARCH AND DEVELOPMENT, LLC,

           Defendants.




                         MEMORANDUM AND ORDER


CABELL, U.S.M.J.

     Plaintiff Jessie Acevedo has sued the manufacturers of the

drug Risperdal after he took the drug and reportedly suffered

serious side effects.    The defendants, Johnson & Johnson (“J&J”)

and JANSSEN Research and Development (“Janssen”), moved to dismiss

the complaint and the plaintiff subsequently moved to amend. (Dkt.

Nos. 13, 29, 51).   Those motions are now pending before the court.

For the reasons explained below, the defendants’ motions to dismiss

will be granted and the plaintiff’s motion to amend will be denied.

However, the plaintiff will be permitted to attempt to re-plead

two of his claims provided he can assert specific facts to show

the claims are viable.
  I.      BACKGROUND

          A. Facts as Stated in the Original Complaint

       As alleged in the original complaint, the plaintiff is an

inmate at the Old Colony Correctional Center in Bridgewater,

Massachusetts. He at some point was prescribed Risperdal, an anti-

psychotic drug.     He subsequently developed breasts as a result of

taking the drug and contends that the defendants failed to warn

him of the drug’s side effects.              Complaint at pgs. 1-2.

          B. Additional   Facts    as    Stated        in   the    Proposed   Amended
             Complaint
       The proposed amended complaint asserts additional facts and

allegations.     As alleged therein, J&J and Janssen developed and

sold Risperdal.     Amend. Compl. at ¶ 2.          In or around 2007, Acevedo

was    prescribed      Risperdal    in       connection        with    a   diagnosed

personality    disorder.      Id.       at    ¶   4.        Subsequently,     Acevedo

experienced weight gain, a decreased sex drive, tremors, and

increased breast tissue, that is, gynecomastia.                     Id. at ¶ 6.

       In or around May 2016, Acevedo saw a doctor regarding his

mental health disorder and that doctor told him about Risperdal’s

side effects.     The doctor told Acevedo that it was the defendants

who informed the doctor of the drug’s potential side effects.

These disclosed side effects did not include gynecomastia.                     Id. at

¶ 9-10.

       In 2016, Acevedo stopped taking Risperdal but the tremors and

gynecomastia did not decrease.           Id. at ¶ 13.             As a result of his

                                         2
gynecomastia, Acevedo was subject to taunting inside and outside

of prison and suffered from severe depression, suicidal ideation

and thoughts of self-mutilation.        Id. at ¶ 17.

  II.   PROCEDURAL HISTORY

     The plaintiff filed an original complaint on September 29,

2016, and J&J and Janssen moved to dismiss on January 31 and March

24, 2017, respectively.

     The court subsequently issued an order to show cause when the

plaintiff failed to respond and the plaintiff by letter dated May

31, 2017 informed the court that he wanted to prosecute his claims

but was unsure how to proceed.

     In June 2017 the court stayed the case in order to see if

counsel could be obtained to assist the plaintiff. In the interim,

on November 20, 2017, the plaintiff moved for leave to amend the

complaint. On December 31, 2017, the defendants opposed the motion

to amend.

     On April 4, 2018, the court lifted the stay after efforts to

obtain counsel for the plaintiff proved unsuccessful.

  III. THE COMPLAINTS

        A. The Original Complaint
     The original complaint appears to assert two claims.      It

appears to allege that (1) the defendants negligently failed to

warn the plaintiff of the side effects of Risperdal, and (2) the




                                    3
plaintiff suffered emotional distress by virtue of the side effects

he experienced.

        B. The Proposed Amended Complaint
     The proposed amended complaint is more fulsome and asserts

five claims.    First, it alleges that the defendants willfully and

intentionally failed to inform medical providers and the plaintiff

about the side effects of Risperdal, in violation of M.G.L. 106 §

2-318   and   M.G.L.   c.   93A   §   2.       Second,   it    alleges   that   the

defendants’ failure to notify medical providers of the possibility

that Risperdal could cause gynecomastia constitutes negligence,

fraudulent concealment and fraud.               Third, it alleges that the

defendants manufactured a defective product where they made a drug

that caused gynecomastia and tremors.             Fourth, it alleges that the

defendants fraudulently concealed Risperdal’s side effects when

they sold it.     Finally, it alleges that the plaintiff suffered

emotional distress as a result of suffering side effects from

taking Risperdal.

        C. The Synthesized Claims

     Comparing the two complaints, both allege that the defendants

failed to warn others of Risperdal’s side effects, and both assert

claims for emotional distress.             Further, Counts II and IV of the

proposed amended complaint allege fraudulent concealment and are

essentially    duplicative.       Synthesizing       the      two   pleadings   and




                                           4
accounting for duplication, they appear to assert the following

five claims, referred to here as counts for ease and clarity:

     Count I alleges that the defendants violated M.G.L. c. 106,

§ 2-318 and M.G.L. c. 93A, § 2 by willfully and intentionally

failing    to       inform   medical     providers        and    the   plaintiff    of

Risperdal’s side effects;

     Count II alleges that the defendants negligently failed to

warn the plaintiff of Risperdal’s potential side effects;

     Count III alleges that the defendants fraudulently concealed

Risperdal’s         potential    side    effects       from     providers   and    the

plaintiff;

     Count IV alleges based on Risperdal’s side effects that the

defendants defectively manufactured it; and

     Count      V    alleges    that    the       defendants    inflicted   emotional

distress upon the plaintiff.

  IV.     STANDARDS OF REVIEW

          A. Motion to Amend
     Under Fed. R. Civ. P. 15, a party may amend its pleading once

as a matter of course within 21 days after serving it, or within

21 days after service of a responsive pleading or a motion filed

under Fed. R. Civ. P. 12(b), (e), or (f). Fed. R. Civ. P. 15(a)(1).

In all other cases, a party may amend a pleading only with written

consent of the opposing party or leave of the court.                    Fed. R. Civ.

P. 15(a)(2).        “The court should freely find leave when justice so


                                              5
requires.”    Id.   “The leave sought should be granted unless the

amendment would be futile or reward undue delay.” Abraham v. Woods

Hole Oceanographic Inst., 553 F.3d 114, 117 (1st Cir. 2009).     An

amendment is considered futile if the proposed complaint would not

survive a motion to dismiss.   See, e.g., Kemper Ins. Co. v. Federal

Express Corp., 115 F. Supp. 2d 116, 125 (D. Mass. 2000).

       B. Motion to Dismiss
     On a motion to dismiss, the court “must assume the truth of

all well-plead facts and give the plaintiff the benefit of all

reasonable inferences therefrom.”       Ruiz v. Bally Total Fitness

Holding Corp., 496 F.3d 1, 5 (1st Cir. 2007).    In order to survive

a motion to dismiss, the complaint must state a claim that is

plausible on its face.    Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007).    That is, “[f]actual allegations must be enough to

raise a right to relief above the speculative level...on the

assumption that all the allegations in the complaint are true (even

if doubtful in fact).”    Id. at 555.

     In light of the applicable standards, the court focuses its

inquiry on whether any of the five claims, which in the aggregate

reflect the substance of the original complaint as well as the

amended claims the plaintiff seeks leave to include, states a

viable claim for relief.




                                  6
  V.     ANALYSIS

       The plaintiff contends that leave to amend should be granted

because the proposed amended complaint helps to flesh out and

clarify the plaintiff’s specific claims.                    However, even accepting

that the proposed amended complaint improves upon the original

complaint, and even assuming arguendo that the plaintiff has not

unduly delayed in seeking to amend, or that the amendment would

not unduly prejudice the defendants, the court finds that none of

the claims asserts a valid claim for relief.                     The court therefore

will dismiss the original complaint and deny the motion for leave

to amend.       With respect to two claims, however, the court will

give the plaintiff one additional opportunity to seek to cure

deficiencies noted here.

  A. Count I
       Count    I    alleges       that        the      defendants    willfully        and

intentionally       failed    to   inform         the   plaintiff     or   his   medical

providers of the potential risks associated with taking Risperdal,

in violation of M.G.L. c. 106, § 2-318 and M.G.L. c. 93A, § 2.

Count I fails to state a claim because neither of these statutes

provides the plaintiff with a cause of action here.

       First,   M.G.L.   c.    106,       §    2-318     does   not   provide    for   an

independent cause of action.                  The statute provides in pertinent

part that a “[l]ack of privity between plaintiff and defendant

shall be no defense in any action brought against the manufacturer,


                                              7
seller, lessor or supplier of goods to recover damages for breach

of warranty, express or implied, or for negligence…”                   M.G.L. c.

106, § 2-318.    As the comments to the statute note, the purpose of

this statute is to give entities other than a buyer the same

benefits of any warranty the buyer received.                See Id., Uniform

Commercial Code Comment, No. 2 (“The purpose of this section is to

give certain beneficiaries the benefit of the same warranty which

the buyer received in the contract of sale, thereby freeing any

such beneficiaries from any technical rules as to “privity.”).

The statute moreover is not germane to the present case because

this is not a case where the defendants seek to escape liability

for a breach of warranty or negligence claim on the ground that

there was a lack of privity between the parties.

      The second statute cited, M.G.L. c. 93A, § 2, does permit a

plaintiff to bring an action for injury due to unfair or deceptive

business practices, Edlow v. RBW, LLC, 688 F.3d 26, 39 (1st Cir.

2012), but the plaintiff cannot proceed under it here, for two

reasons.

      First, a plaintiff seeking to bring a Chapter 93A suit must

first “submit a demand letter to defendants 30 days prior to filing

a private action.”     McKenna v. Wells Fargo, NA, 693 F.3d 207, 217

(1st Cir. 2012).       The demand letter, which is a prerequisite

necessary to filing suit, must include a description of the unfair

or   deceptive   act   and   identify       the   injured   as   the   claimant.

                                        8
Balsassari v. Public Finance Trust, 369 Mass. 33, 41 (2006).                      The

plaintiff does not aver that he has supplied the defendants with

a demand later and the defendants state explicitly that he has

not.    Second, even assuming the plaintiff were to do so, or has in

fact done so, his 93A claim would still fail because a plaintiff

seeking    relief   under    Chapter     93A    for   an    unfair    or     deceptive

practice    must    show     that   he       suffered      an     economic     injury.

Tyler v. Michaels Stores, Inc., 464 Mass. 492, 501-02 (2013).                      By

contrast, relief is not available where, as here, the plaintiff

seeks redress for a physical injury.            See Rule v. Fort Dodge Animal

Health, Inc, 607 F.3d 250 (1st Cir. 2010)(affirming dismissal of

93A claim where manufacturer concealed risks of medicine at time

of purchase but plaintiff did not suffer economic harm); Donovan

v. Philip Morris USA, Inc., 455 Mass. 215 (2009)(upholding 93A

claim    where   ongoing    risk    of   developing        lung    cancer    required

plaintiff to incur economic costs to cope with consequences of the

risk).    Count I therefore fails to state a valid claim for relief.

  B. Count II
       Count II asserts that the defendants were negligent for

failing to notify medical providers that use of Risperdal could

cause gynecomastia.        In order to succeed on a claim of negligence,

a plaintiff “must show (1) a legal duty owed by defendant to

plaintiff; (2) a breach of that duty; (3) proximate or legal cause;

and (4) actual damage or injury.”              Jorgensen v. Mass. Port Auth.,


                                         9
905 F.2d 515, 522 (1st Cir. 1990).           A plaintiff must moreover show

that the manufacturer’s failure to warn was the proximate cause of

the plaintiff’s injuries.          Calisi v. Abbott Labs, No. 11-10671-

DJC, 2013 WL 5441355, *15 (September 27, 2013).                  To establish that

the manufacturer’s failure to warn was the proximate cause of an

injury, the plaintiff must show that “if additional warning had

been given, it would have been heeded and a different result would

have obtained.”      Chamian v. Sharplan Lasers, Inc., No. 200000171,

2004 WL 2341569, *6-7 (Mass. Super. Ct. Sept. 24, 2004).

       Notable   here,      Massachusetts        has        adopted     the   learned

intermediary doctrine.         Under this doctrine, prescription drug

manufacturers only have the duty to warn prescribing physicians,

rather than warning patients directly. Liu v. Boehringer Ingelheim

Pharmaceuticals, Inc., 230 F. Supp. 3d 3, 8 (D. Mass. 2017) (citing

Garside v. Osco Drug, Inc., 976 F.2d 77, 81 (1st Cir. 1992).                       The

learned intermediary doctrine came about because “a patient’s

involvement in decision making concerning use of a prescription

drug     necessary   to    treat   a    malady     is       typically    minimal    or

nonexistent.”        Id.   (citing     MacDonald       v.    Ortho    Pharmaceutical

Corp., 394 Mass 131, 137 (1985)).                  Under this doctrine, the

manufacturer’s duty is fulfilled once it adequately warns the

physician.    Garside v. Osco Drug, Inc., 976 F.2d, 77, 80 (1st Cir.

1992).    Where the manufacturer fails to provide the physician with

an adequate warning, the manufacturer may still be shielded from

                                        10
liability if it can show that the prescribing physician would not

have heeded an adequate warning.”             Id.

       Applied here, Count II fails to assert a valid claim for

relief because it fails to assert facts to show that the defendants

failed to inform the plaintiff’s physician regarding Risperdal’s

side   effects.    The   amended    complaint         fails   to    identify   the

plaintiff’s physician or to assert when s/he treated the plaintiff

or what information, if any, the physician possessed regarding

Risperdal.    Without more, the claim is too vague and imprecise to

provide meaningful guidance to the defendants.                     The court will

therefore    dismiss   the    complaint       to    the   extent    it   alleges   a

negligent failure to warn, and will deny the motion for leave to

amend to assert the claim as presently framed.

       However, where the defendants’ alleged failure to warn is in

essence the plaintiff’s core claim, the court will grant the

plaintiff leave to try and re-plead Count II, subject to the

plaintiff’s    ability   to    assert        specific,    non-conclusory     facts

demonstrating that the defendants failed to provide an adequate

warning to the plaintiff’s physician.

  C. Count III
       Count III alleges that the defendants knew that Risperdal

could cause gynecomastia but fraudulently concealed its risks from

medical providers and patients.              Successful claims of fraudulent

concealment “generally require [the] plaintiff to establish that


                                        11
[the] defendant made a false representation which was knowingly

‘false or was recklessly indifferent to its truth or falsity,’

with   the    intention   to    defraud,     upon    which    [the]     plaintiff

justifiably relied and incurred damages.”             In re Neurontin Mktg.,

618 F. Supp. 2d 96, 112 (D. Mass. 2009)(citing Pinney v. Nokia,

Inc., 402 F.3d 430, 444 (4th Cir. 2005)).                    Additionally, the

plaintiff must also plead and prove that the defendants took

affirmative steps to conceal defects or to prevent the plaintiff

from acquiring the knowledge of these defects.               Roadmaster Indus.,

Inc. v. Columbia Mfg. Co., 893 F.Supp. 1162, 1179 (D. Mass. 1995).

A plaintiff, in addition to demonstrating there was an intentional

concealment of information material to the transition, must also

establish that the defendant owed the plaintiff a fiduciary duty

or other similar relation of trust and confidence that required

such disclosure.      See Bruno v. Bruno, 10 Mass.App.Ct. 918, 919,

(1980); Walsh v. Chestnut Hill Bank & Trust Co., 414 Mass. 283,

288, n. 6, (1993).

       The complaint here simply alleges in conclusory fashion that

the defendants’ failure to notify medical providers and patients

of the risks of Risperdal while continuing to sell the drug

constitutes fraudulent concealment.            By contrast, the complaint

does not assert any facts to show that the defendants knowingly

took steps to conceal the drug’s risks or to prevent the plaintiff

or   others   from   learning   of   them,    or    knowingly    made    a   false

                                      12
representation to the plaintiff’s prescribing physician, or that

the plaintiff relied on the false representation to his detriment.

     In short, the plaintiff has not come close to meeting his

burden    to    plead    and   prove      that   the   defendants   knowingly   or

recklessly made false statements regarding the risks of Risperdal

for a fraudulent purpose.                Count III therefore fails to state a

valid claim for relief.             And, as it is improbable the plaintiff

could marshal the facts necessary to prove such a claim, leave to

attempt to re-plead the claim will be denied.

  D. Count IV

     Count IV alleges a manufacturing defect because Risperdal has

been associated with risks of tremors and gynecomastia.                  “A defect

from manufacturing, as opposed to design, occurs when a product

differs        from     identical        products      issued   from     the   same

manufacturer.”         Waslow v. Glock, Inc., 975 F. Supp. 370, 377 (D.

Mass. 1996).          By contrast, a claim that “calls into question the

entire product line...is properly construed as a design defect

claim, not a manufacturing defect claim.”                  Booker v. Johnson, 54

F. Supp. 3d 868, 876 (N.D. Ohio 2014).                   Here, the plaintiff has

not alleged that the specific Risperdal he used was different from

any other Risperdal the defendants made, but rather appears to

allege    that        Risperdal     is     and   was    defective   as   designed.

Accordingly, the court will presume that the complaint is heard to

assert a claim of design defect.

                                            13
     When a product contains a design defect, “the product as

designed is unreasonably dangerous for its ordinary purposes.”

Laspesa v. Arrow International, Inc., No. 07-123370-NMG, 2009 WL

5217030, at 3 (D. Mass. Dec. 23, 2009).      In order to prove a design

defect,   the   plaintiff   must   show   that   the   product   was   “made

according to an unreasonably dangerous design and does not meet a

consumer's reasonable expectation as to its safety.” Everett v.

Bucky Warren, Inc., 376 Mass. 280, 290 (1978) (internal quotations

omitted).   The focus of the claim must be on the design itself,

not on the manufacturer's conduct, and it requires proof of the

existence of a safer alternative design.         Id. at 290-91; see Evans

v. Lorillard Tobacco Co., 465 Mass. 411, 428 (2013).

     Here, the complaint alleges only that “the actions of the

defendants in producing a drug that made the plaintiff have tremors

and excessive breast tissue constitutes a manufacturing defect.”

There is by contrast no allegation that Risperdal was unreasonably

dangerous as a product designed to treat a personality disorder

and did not meet a consumer’s reasonable expectation as to its

safety.   In the absence of facts sufficient to make such a showing,

Count IV fails to state a valid claim for relief.        It is improbable

the plaintiff could marshal the facts necessary to prove such a

claim and leave to try to re-plead the claim therefore will be

denied.




                                    14
  E. Count V

       Count V asserts a claim for emotional distress on the ground

that    Risperdal     caused     the   plaintiff     to   grow   female    breasts,

consider self-mutilation and suicide, and become depressed.                   It is

not clear whether the plaintiff alleges negligent or intentional

infliction of emotional distress.

       To    raise   a   claim    of   negligent     infliction    of     emotional

distress, a plaintiff must allege that (1) the defendant was

negligent; (2) the plaintiff suffered emotional distress; (3) the

emotional distress was caused by the defendant's negligence; (4)

the    plaintiff     suffered    physical     harm   manifested     by    objective

symptomatology; and (5) a reasonable person would have suffered

emotional distress under the same circumstances.                   See Payton v.

Abbott Labs, 386 Mass. 540, 557 (1982).                   Here, the court finds

that the complaint as presently framed fails to state a claim for

negligent infliction of emotional distress because it does not

adequately allege specific acts of negligence on the defendants’

part.       True, the plaintiff contends generally that he suffered

side effects from the defendants’ product but the fact that he

suffered side effects does not conflate to a finding that the

defendants were a priori negligent.

       To the extent Count V alleges intentional infliction of

emotional distress, the plaintiff in order to prevail must prove:

“‘(1) that the defendant intended to inflict emotional distress,

                                         15
or knew or should have known that emotional distress was the likely

result of his conduct,... (2) that the defendant’s conduct was

extreme and outrageous, beyond all possible bounds of decency and

utterly intolerable in a civilized community, (3) the actions of

the defendant were the cause of the plaintiff’s distress, and (4)

the emotional distress suffered by the plaintiff was severe and of

such a nature that no reasonable person could be expected to endure

it.’”    Heinrich ex rel. Heinrich v. Sweet, 49 F. Supp. 2d 27, 39

(D. Mass. 1999)(quoting Tetault v. Mahoney, Hawkes & Goldings, 425

Mass. 456, 466 (1997)).

     Here, the complaint fails to allege that the defendants either

intended to inflict distress upon the plaintiff or knew or should

have known that distress would result from their conduct.              It also

fails to allege sufficient facts to show that the defendants’

conduct was extreme and outrageous, or that their conduct was the

cause of the plaintiff’s distress.        Indeed, the complaint fails to

allege   that   the    defendants   had   any    direct   contact    with   the

plaintiff or that any of their actions were specifically targeted

at the plaintiff.       Again, the fact that the plaintiff may have

suffered serious side effects from Risperdal, while not to be

trivialized,    does    not   necessarily       mean   that   the   defendants

intended the result or were responsible for his distress.

     In short, Count V fails to state a valid claim for negligent

or intentional infliction of emotional distress.              However, to the

                                     16
extent Count V is read to assert a claim for negligent infliction

of emotional distress based on the defendants’ failure to warn the

plaintiff (via his physician) of Risperdal’s side effects, that is

the essence of Count II, which the court has given the plaintiff

the opportunity to attempt to resurrect.           Accordingly, the court

will also permit the plaintiff to seek to re-plead Count V to that

extent, understanding that the claim’s viability will turn on the

plaintiff’s ability to assert specific facts showing that the

defendants breached a duty which in turn caused the plaintiff to

suffer harm.

  VI.   CONCLUSION

     For the foregoing reasons:

     1. Defendant    Johnson    &    Johnson’s    motion      to   dismiss   the

        original complaint (Dkt. No. 13) is ALLOWED;

     2. Defendant JANSSEN Research and Development, LLC’s motion

        to dismiss the original complaint (Dkt. No. 29) is ALLOWED;

     3. Plaintiff Jessie Acevedo’s motion for leave to amend the

        complaint (Dkt. No. 51) is DENIED.          However, the denial is

        without prejudice as it relates to Counts II and V.                As to

        those   counts,   the       plaintiff    shall   be    permitted     one

        additional opportunity to seek leave within 30 days of the

        date of this Order to submit an amended complaint that




                                       17
         addresses the issues noted here, provided that he has a

         good faith basis for doing so.

    SO ORDERED.

                                      /s/ Donald L. Cabell
                                      DONALD L. CABELL, U.S.M.J.
DATED:   September 30, 2018




                                 18
